As filed with the Securities and Exchange Commission on April 14, 2010 Registration No. 333-146822 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 2 TO Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NV Energy, Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 88-0198358 (I.R.S. Employer Identification No.) 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) NV Energy, Inc. Amended and Restated Employee Stock Purchase Plan NV Energy, Inc. 2003 Non-Employee Director Stock Plan NV Energy, Inc. Executive Long-Term Incentive Plan (Full title of the plan) Paul J. Kaleta, Esq. Senior Vice President, General Counsel and Shared Services, Corporate Secretary NV Energy, Inc. 6226 West Sahara Drive Las Vegas, Nevada 89146 (702) 402-5000 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: James A. McDaniel, Esq. Choate, Hall & Stewart LLP Two International Place Boston, Massachusetts 02110 (617) 248-5000 EXPLANATORY STATEMENT NV Energy, Inc. is filing this Post-Effective Amendment No. 2 to its Registration Statement on Form S-8 (No. 333-146822) to update Exhibit 99.1 (NV Energy, Inc. Amended and Restated Employee Stock Purchase Plan), in Part II, Item 8 of this Registration Statement. Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits See Index to Exhibits preceding the Exhibits included as part of this registration statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 2 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Las Vegas, State of Nevada, on April 14, 2010. NV ENERGY, INC. By: /s/ E. Kevin Bethel E. Kevin Bethel Interim Chief Financial Officer and Treasurer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ * Director, Chief Executive Officer April 14, 2010 Michael W. Yackira and President (Principal Executive Officer) /s/ E. Kevin Bethel Chief Accounting Officer April 14, 2010 E. Kevin Bethel (Principal Accounting Officer) Interim Chief Financial Officer (Principal Financial Officer) Signature Title Date /s/ * Chairman of the Board April 14, 2010 Philip G. Satre Director Joseph B. Anderson, Jr. /s/* Director April 14, 2010 Glenn C. Christenson Director Susan F. Clark /s/ * Director April 14, 2010 Theodore J. Day Director Stephen F. Frank /s/ * Director April 14, 2010 Brian J. Kennedy Director Maureen T. Mullarkey /s/ * Director April 14, 2010 John F. O’Reilly /s/ * Director April 14, 2010 Donald D. Snyder /s/ Paul J. Kaleta Attorney –In-Fact April 14, 2010 Paul J. Kaleta INDEX TO EXHIBITS Exhibit Number Description Restated and Amended Articles of Incorporation of NV Energy, Inc., dated May 1, 2009 (filed as Exhibit 3.1 to Form 10-Q for quarter ended June 30, 2009) By-laws of NV Energy, Inc., as amended through May1, 2009 (filed as Exhibit 3.1 to Form 10-Q for quarter ended June 30, 2009) Opinion of Choate, Hall& Stewart LLP (filed as Exhibit 5.1 to Form S-8 dated October 19, 2007) Opinion of Woodburn and Wedge (filed as Exhibit 5.2 to Form S-8 dated October 19, 2007) Consent of Deloitte& Touche LLP (filed as Exhibit 23.1 to Form S-8 dated October 19, 2007) Consent of Choate, Hall & Stewart LLP (filed as Exhibit 23.2 to Form S-8 dated October 19, 2007) Consent of Woodburn & Wedge (filed as Exhibit 23.3 to Form S-8 dated October 19, 2007) Powers of Attorney (filed as Exhibit 24.1 to Form S-8 dated October 19, 2007) *99.1 NV Energy, Inc. Amended and Restated Employee Stock Purchase Plan NV Energy, Inc. 2003 Non-Employee Director Plan, as amended (filed as Exhibit 99.2 to Form S-8 dated October 19, 2007) NV Energy, Inc. 2004 Executive Long-Term Incentive Plan (filed as Appendix A to 2004 Proxy Statement) *Filed herewith.
